Citation Nr: 0019941	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-26 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945.  He died on March [redacted], 1997; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  This case was before the Board 
in August 1998, at which time it was remanded for further 
development.  The RO attempted to complete such development 
to the extent possible, and the case is again before the 
Board for final appellate review.  The Board is obligated by 
law to ensure that the RO complies with its directives as set 
forth in its remands.  Stegall v. West, 11 Vet. App. 268 
(1998).   


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1997; the immediate cause 
of the veteran's death was myocardial infarction, due to or 
as a consequence of coronary artery disease, and the other 
significant conditions contributing to his death were acute 
renal failure and pulmonary embolism.

2.  At the time of the veteran's death, service connection 
was in effect for status post total left hip replacement for 
arthritis, evaluated as 50 percent disabling.  He had no 
other adjudicated service-connected disabilities.

3.  The record contains no competent evidence of any nexus 
between the cause of the veteran's death and military service 
or service-connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
cardiovascular-renal abnormalities.  

During the veteran's lifetime, service connection was in 
effect for status post total left hip replacement for 
arthritis, evaluated as 50 percent disabling.  He had no 
other adjudicated service-connected disabilities.

The veteran was hospitalized at a private facility in August 
1981 with a chief complaint of chest pain.  The impressions 
included arteriosclerotic heart disease (ASHD) and acute 
inferior wall myocardial infarction (MI).

Private hospital records dated in January 1989 show that a 
history of hypertension, heart disease or kidney disease was 
denied.  Following physical examination, the pertinent 
impression was possible old inferior myocardial infarction.  
At the time of hospital discharge in February 1989, the 
pertinent diagnosis was coronary artery disease (CAD), 
probable old inferior myocardial infarction.  

Private medical records dated in April 1989 show a pertinent 
assessment of phlebitis, right leg.  

A private medical statement dated in May 1989 indicates that 
the veteran was hospitalized in 1989 for deep vein 
thrombophlebitis of the right leg.    

A letter dated in June 1996 from CWH, MD, shows that the 
veteran was treated for progressive dyspnea.  Past medical 
history was significant for atherosclerotic heart disease, MI 
and phlebitis.  Past surgical history was significant for hip 
replacement times 2 and removal of kidney stones.  The 
impressions were dyspnea, likely multi-factorial with a 
significant component of cardiac decompensation and chronic 
obstructive lung disease, bronchitis/emphysema secondary to 
previous cigarette smoking.  In a letter dated in February 
1997, the same doctor saw the veteran for shortness of breath 
and leg swelling, to which he had not responded to 
medications.  The impressions were congestive heart failure 
and possible interstitial lung disease.  

The veteran was hospitalized at a private facility in 
February 1997 until his death in March 1997.  On admission, 
he reported chest pain that radiated to both upper 
extremities.  Past medical history was significant for MI in 
1981 and congestive heart failure.  During hospitalization, 
coronary catheterization revealed poor left ventricular 
function with triple vessel CAD; the plan was for possible 
urgent bypass.  In the interim, the veteran developed acute 
renal insufficiency and deep venous thrombosis complicating 
his course.  He developed toxic and metabolic encephalopathy.  
The patient continued to do poorly throughout hospitalization 
and he eventually died.

The final diagnoses listed on the terminal hospitalization 
summary were acute MI; congestive heart failure; acute renal 
failure; atrial flutter; diabetes mellitus; hyponatremia; 
venous thrombosis; chronic obstructive lung disease; 
metabolic/toxic encephalopathy; hypothyroidism; and 
rheumatoid arthritis.  The cause of death was listed as acute 
MI with multiorgan system failure.    

The death certificate shows that the veteran died on March 
[redacted], 1997; the immediate cause of the veteran's death was 
listed as myocardial infarction, due to or as a consequence 
of coronary artery disease, and the other significant 
conditions contributing to his death were acute renal failure 
and pulmonary embolism.  The veteran was 78 years of age.  No 
autopsy was performed.  

An undated letter from JBS, MD, indicates that the veteran 
was his patient for various orthopedic problems from 1971 to 
1994, when this doctor retired.  The veteran had a variety of 
problems, including a degenerative hip that required total 
hip replacement and later revision; repair of a rotator cuff; 
back surgery; and severe arthritis of the neck.  The doctor 
opined that these problems would result in considerable 
emotional stress as well as physical stress and may have 
contributed to his heart condition.  

In letters dated in May 1997 and December 1998, ADM, MD, 
stated that the veteran was under this doctor's care from 
July 1983 to January 1997.  The veteran had significant 
hospitalizations in 1985 for sigmoid colon resection for 
bleeding diverticulitis and right ureteral calculus; in 1989 
for hip replacement complicated by thrombophlebitis of the 
leg; and in 1991 for left ureteral calculus and uremia.  He 
was also treated for hypertension; myocardial ischemia; 
diabetes II; chronic obstructive pulmonary disease (COPD); 
gout; and pneumonia.  

A letter dated in June 1997 from CWH, MD, indicates that the 
veteran was initially treated in June 1996 for shortness of 
breath.  The diagnosis at the time was likely congestive 
heart failure and some component of chronic obstructive lung 
disease.  The veteran expired in March 1997 with a cause of 
death being MI.  Associated complications were acute renal 
failure and pulmonary embolism.  

Letters dated in June 1997 and December 1998 from BGM, MD, 
indicate that the veteran was under this doctor's care from 
December 1988 to January 1996.  During that period, he was 
treated for diabetes, CAD, and hypertension.  

The appellant provided testimony at a personal hearing at the 
RO in January 1998.  The appellant testified that the veteran 
did not have a normal recovery following a hip replacement in 
about 1982, due to complications.  She testified that his 
system went into shock and his stomach needed to be pumped.  
Hearing transcript (T.), 1.  It was at this time that he 
first began being watched for blood clots, and the veteran 
was put on blood thinner.  He took about 6 months to recover.  
He had another replacement 6 years later.  T. 2.  The 
appellant described her basic contention that the strain and 
shock on the veteran's system because of treatment for 
service-connected disability led to his early demise from a 
heart condition.  T. 3.  The appellant also noted that his 
doctor advised him to exercise for his heart but he was 
unable to because of service-connected disability.  T. 4.  

At the time of the veteran's death, service connection was in 
effect for status post total left hip replacement for 
arthritis, evaluated as 50 percent disabling, effective from 
April 1, 1990.  He had no other adjudicated service-connected 
disabilities.

Pertinent Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused, or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(1999).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injury 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

The appellant contends that the veteran's service-connected 
left hip disorder (his only adjudicated service-connected 
disability) was causally related to the development of 
coronary artery disease because his left hip disability 
prevented him from exercising and caused him to have a 
sedentary lifestyle.  She asserts that his service-connected 
left hip disorder and the two hip replacement surgeries in 
1982 and 1989 caused him a great deal of stress and took a 
"toll on his heart."  She also avers that complications 
resulting from surgery on the service-connected left hip 
caused diabetes and blood clots in his legs, and that emboli 
was caused which led to his death.

A well-grounded claim of entitlement to service connection 
for the cause of the veteran's death requires competent 
evidence of the veteran's death; evidence of a disease or 
injury in service that resulted in disability; and medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability (or treatment 
therefore).  38 C.F.R. § 3.312; Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
See also, Caluza, supra.

The cause of the veteran's death, as identified by his death 
certificate and terminal hospital records, was MI, due to or 
as a consequence of CAD, with the other significant 
conditions contributing to his death noted as being acute 
renal failure and pulmonary embolism.  He was not service-
connected for any of those disorders; there is no competent 
evidence in the claims file showing that any type of 
cardiovascular-renal disease was present in service, 
manifested within a year thereafter, or otherwise related to 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The terminal medical records and death certificate do not 
contain any opinion or other notation indicating that the 
veteran's only service-connected disability, status post 
total left hip replacement for arthritis, caused or 
contributed to his death. Moreover, a review of the claims 
file indicates that the veteran's service-connected 
disability was stable with the same percentage rating for 
many years prior to his death; medical records do not show 
that it materially affected his overall health or bodily 
functions.  See 38 C.F.R. § 3.312(c)(1), (2).  The terminal 
records which extensively list the veteran's disorders did 
not refer to it.  There is, in short, no competent opinion in 
the file relating the service-connected disability to the 
veteran's death, or otherwise relating the cause of the 
veteran's death in any way to his period of service.  As a 
layperson, the appellant is not competent to provide the 
requisite nexus evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The appellant has also argued that various disorders also 
resulted from the veteran's service-connected disability, 
including thrombophlebitis, blood clots, diabetes and 
pulmonary emboli, and ultimately contributed to his demise.  
In the instant case, however, there is no medical evidence or 
opinion that supports this theory for any of the claimed 
disorders.  There simply is no competent evidence of such a 
relationship and any allegation of one appears to be only 
speculation on the part of the appellant.  Id.  

In letters dated in May 1997 and December 1998, ADM, MD, 
noted that the veteran had hip replacement in 1989 that was 
complicated by thrombophlebitis of the leg.  However, this 
statement does not provide an opinion of a causal 
relationship between the service-connected hip disability and 
thrombophlebitis or the cause of the veteran's death.  Since 
a nexus opinion was not provided, this evidence is not 
sufficient to well ground the claim.  Other medical reports 
of record simply listing the veteran's post-service 
disabilities also do not constitute the requisite medical 
nexus evidence which renders the appellant's claim plausible.  
See Ramey v. Brown, 9 Vet. App. 40, 46 (1996).   

The Board also notes the opinion proffered by JBS, MD, in 
which it is stated that the veteran's various orthopedic 
problems would result in considerable emotional stress as 
well as physical stress and may have contributed to his heart 
condition.  However, the Board does not find this statement 
sufficient to well ground the claim.  Dr. JBS discusses a 
multiplicity of disorders, including the service-connected 
disorder, when opining about the possibility that these 
problems "may have" contributed to a heart condition.  
Further, the language of the opinion is phrased in terms of 
speculation or ambivalence.  The Court has held that an 
opinion of this nature is not sufficient to well ground a 
claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Warren v. Brown, 6 Vet. App. 4 (1993).

Thus, absent competent evidence of a relationship between the 
cause of the veteran's death and his period of service or his 
service-connected disability, the appellant's claim is not 
well grounded and must be denied.  

The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where the claims appear to be not well-
grounded where he or she has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which will support a well-grounded claim for the 
benefits sought.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

